internal_revenue_service number release date index numbers brian specker cc ita b07 plr-106803-00 attention legend a b date year dear you have requested that a ruling be issued to a under sec_301_9100-1 of the procedure and administration regulations a wishes to revise and supplement the form_970 application to use lifo inventory_method that it had previously filed for the tax_year ended date this ruling_request is being made under sec_301_9100-3 beginning with the tax_year ended date a has used the last-in_first-out lifo inventory_method for its new machinery and its new b parts inventory for both federal_income_tax purposes and financial statement purposes a prepared the required form_970 with the assistance of its outside accounting firm a's form_970 indicates that a would use the dollar value method to determine the cost of its lifo inventory and compute the inventory's base-year and current-year costs using the double extension method however the form_970 lists the new machinery as the only item to be identified using the lifo inventory_method the form_970 failed to indicate that a would use the lifo inventory_method for its new b parts inventory during year a conducted a review of its lifo inventory methodology and discovered that it had failed to indicate on the form_970 that the lifo inventory_method would be used for new b parts however in response to question on the form_970 a listed inventory that would not be accounted for on the lifo_method as parts-other than b sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 sets forth rules governing automatic extensions for making certain elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences and chose not to make the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election mad been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made are closed by the period of limitations on assessment before the taxpayer receives the ruling granting relief under sec_301_9100-1 the information and representations furnished establish that a has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for a to file form_970 with respect to its new b parts inventory for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable pursuant to a power_of_attorney on file in this office copies of this ruling are being sent to a’s authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours heather maloy associate chief_counsel income_tax and accounting by james atkinson acting deputy associate chief_counsel
